Citation Nr: 1109395	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.   


REPRESENTATION

Appellant represented by:	Brigham Anderson, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a May 2007 substantive appeal, the appellant requested a video conference hearing before a Veterans Law Judge.  In February 2011, the appellant withdrew the hearing request.  Thus, the hearing request is deemed to be withdrawn and the Board may proceed to adjudicate the appeal.  

The Board notes that the March 2006 RO administrative denial, and March 2007 rating decision and statement of the case, additionally adjudicated the issue of entitlement to dependency and indemnity compensation due to the cause of the Veteran's death.  However, the appellant's May 2007 substantive appeal indicates that she only wished to appeal the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  Additionally, in the October 2005 claim, the appellant specifically indicated that she was not claiming that the cause of death was due to service.  Thus, the Board does not have jurisdiction to adjudicate the issue of entitlement to DIC due to the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in October 2005; the death certificate lists the cause of death as pancreatic cancer.  

2.  At the time of the Veteran's death, service connection had been established for degenerative joint disease of the left knee with limitation of motion, rated at 40 percent, effective from November 1997, a left knee disability (analogous to instability), rated at 30 percent, effective from March 1997, and right knee degenerative joint disease, rated at 10 percent, effective from March 1997.  A total rating for compensation purposes based on individual unemployability had been awarded effective from October 1998.
 
3. The Veteran was not in receipt of, or entitled to receive, compensation for any service-connected disability that was rated totally disabling for a period of at least five years from the date of his discharge from active duty.

4.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for any service-connected disability that was rated totally disabling for a period of 10 years immediately preceding his death. 


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. § 1318, 5103, 5103A, 5017(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim.  In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In the March 2006 rating decision, VA informed the appellant of what evidence was required to substantiate the claim adjudicated on the merits herein.  The correspondence to the appellant was deficient in that it did not include the criteria for assignment of an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  In addition, the correspondence did not inform the appellant of the conditions for which the Veteran was service-connected at the time of his death, as required by the Court in Hupp.

The Board finds that the VCAA notice deficiency is not prejudicial to the Veteran. The March 2007 Statement of the Case (SOC) informed the appellant of the disabilities for which the Veteran was service-connected.  In addition, the March 2006 RO administrative denial letter informed the appellant that DIC benefits may be payable if the Veteran was continuously rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding his death, or if he was rated totally disabled by reason of service-connected disabilities for five years if the total evaluation was continuously in effect from the date of discharge from military service.  Additionally, the appellant received complete VCAA notice in a November 2009 letter.  Although the appellant was not adjudicated following the November 2009 letter, the appellant demonstrated actual knowledge of the criteria needed to prove her claim in her May 2007 substantive appeal, which she noted that the claim had been denied because the Veteran was not rated as 100 percent disabling for 10 years.  

Based on the above, the Board finds that the appellant was not prejudiced by the VCAA notice deficiency.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ('[N]o error can be predicated on insufficiency of notice since its purpose had been served.').  In order for the Court to be persuaded that no prejudice resulted from a notice error, 'the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair.'  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  With regard to the notice requirements of Dingess/Hartman, due to the Board's finding that the preponderance of the evidence is against a finding of entitlement to DIC benefits under 38 U.S.C.A. § 1318, no effective date will be assigned and a remand for compliance with Dingess/Hartman is not necessary.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, service treatment records, and post service private treatment records.  Additionally, the claims files contain the appellant's statements in support of her claim.   

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The Board notes that the appellant submitted three VA Form 21-4142s, for authorization and consent to release information to VA, for the Veteran's treatment records from three providers near the time of his death.  As the appellant has only applied for DIC benefits under the provisions of 38 U.S.C.A. § 1318, there is no reasonable possibility that records concerning the Veteran's treatment at the time of his death would substantiate the claim.  As discussed below, Veteran's service-connected disabilities were not rated as 100 percent disabling for ten years prior to his death, and he did not meet the other criteria required for DIC under 38 U.S.C.A. § 1318.  There is no reasonable possibility that the records would provide evidence relevant to whether the criteria for DIC under 38 U.S.C.A. § 1318 are met.  Indeed, such development would serve no useful purpose and, therefore, need not be  performed in order to meet the VA's statutory requirements to assist the appellant in the development of his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. Ap. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

II. Legal Criteria

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318, 38 C.F.R. § 3.22.  

III. Analysis

The Veteran's widow contends that she is entitled to DIC pursuant to 38 U.S.C.A. § 1318.  The evidence of record indicates that the Veteran was discharged from active service in August 1954.  The Veteran's death certificate reflects that he died in October 2005.  At the time of the Veteran's death, service connection had been established for degenerative joint disease with limitation of motion of the left knee, rated at 40 percent, effective from November 1997, a left knee disability (analogous to instability), rated at 30 percent, effective from March 1997, and right knee degenerative joint disease, rated as 10 percent, effective from March 1997.  The Veteran had a combined rating for service-connected disabilities of 40 percent from March 1997, and of 70 percent from November 1997.  The appellant was granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective October 13, 1998.  The evidence of record is clear that the Veteran was not rated as totally disabling for service-connected disabilities for 10 years prior to his death, or continuous since discharge from service and for at least five years immediately preceding death.  Additionally, the Veteran was not a former prisoner of war.  Therefore, the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.

In her May 2007 substantive appeal, the appellant conceded that the Veteran's service-connected disabilities were not rated as 100 percent disabling for ten years prior to his death.  She states that she believes the Veteran could have been at 100 percent for the last thirty years if he had applied.  VA has established that 'hypothetical entitlement' is not a viable basis for establishing benefits under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  Under 38 C.F.R. § 3.22, 'entitled to receive' means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section; or (3) at the time of death the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (a)(2) but was not receiving compensation because of a reason delineated in  38 C.F.R. § 3.22(b)(3).  

In the present claim, there has been no allegation of clear and unmistakable error in any rating adjudication during the Veteran's lifetime, no additional evidence submitted to VA consisting solely of service department records not previously considered by VA, and no total disability rating for the period specified.  38 C.F.R. § 3.22(b).  As such, the Board finds that the criteria set forth under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.

For these reasons, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant's circumstances, but is obligated to decide cases based on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


